Exhibit 10.1

SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (the “Amendment”), is
entered into as of October 5, 2015, by and between SQUARE 1 BANK (“Bank”) and
EVOKE PHARMA, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of May 28, 2014 (as amended from time to time, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1)

The following defined terms set forth in Exhibit A are hereby amended and
restated, as follows:

“Availability End Date” means November 28, 2016.

 

“Term Loan Maturity Date” means November 28, 2018.

 

2)

Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.  Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

3)

Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date).

4)

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

5)

As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:

 

a)

this Amendment, duly executed by Borrower;

 

b)

payment of a $2,500 facility fee, which may be debited from any of Borrower’s
accounts;

 

c)

payment for all Bank Expenses incurred through the date of this Amendment,
including Bank’s expenses in the documentation of this Amendment, which may be
debited from any of Borrower's accounts; and

Evoke Pharma, Inc. – 2nd Amendment to LSA

--------------------------------------------------------------------------------

 

 

 

d)

such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

 

 

[Signature Page Follows]




Evoke Pharma, Inc. – 2nd Amendment to LSA

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

EVOKE PHARMA, INC.

Square 1 Bank

 

By:   /s/David A. Gonyer

 

By:   /s/Evan Travis

Name: David A. Gonyer

Its:        President and CEO

Name: Evan Travis

Its:       Vice President  

 

 

 

 

 

 

 

 

[Signature Page to the Second Amendment to Loan and Security Agreement]

Evoke Pharma, Inc. – 2nd Amendment to LSA